PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/540,284
Filing Date: 28 Jun 2017
Appellant(s): X-Chem, Inc.



__________________
Karen L. Elbing, Ph.D.
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 07 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Restatement of the Current Rejections
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Keefe et al., Rasmussen, Luebke et al., Jacobson, and Kaufman 
Claims 1, 14-17, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Keefe et al. (WO2013036810) in view of Rasmussen (US20130237459), Luebke et al. (Nucleic acids research 20.12 (1992): 3005-3009), Jacobson (US20110217738) and Kaufman (US201010055745).
Keefe et al. teach a method of tagging DNA encoded  libraries comprising providing a headpiece that is a hairpin structure conjugated with a chemical moiety such that the 3’ and 5’ ends of the hairpin structure are available for other interactions (e.g. complexes having a single-stranded hairpin oligonucleotide headpiece, where the linker and small molecule are connected to the internal position (Figure 4C) or lines 6-8, pg. 16; In particular embodiments, the headpiece includes a hairpin structure formed by complementary bases within the sequence. For example, the chemical moiety can be operatively linked to the internal position (Figure 4C) as in lines 4-6, pg. 31; internal position as in Fig. 4C).
Keefe et al. also teach a preferred embodiment using a hairpin structure comprising a chemical moiety at an internal position, wherein the 3’ end is protected to hinder chemical interactions and the 5’ end is available for single-stranded ligation to tags (e.g. protecting group as in lines 12-14, pg. 145;  Figure 4E shows an exemplary method for tagging libraries having a hairpin oligonucleotide headpiece, where the star refers to a chemical moiety  and "Y" at the 3 '-terminus refers to a protecting group. Oligonucleotide tags are labeled 1-4, and the adapter sequence is the black line at the 5 '-terminus as in lines 8-11, pg. 16; In Figure 4E, the exemplary headpiece allows for ligation of oligonucleotide tags (labeled 1-4), and the method includes purification and phosphorylation steps. After the addition of tag 4, an additional adapter sequence can be added to the 5 '-terminus of tag 4 as in lines 9-12, pg.  31; Fig. 4E).
Keefe et al. also teach enzymatic or chemical ligations (e.g. lines 1-29, pg. 6; tags are ligated to the headpiece by click chemistry as in lines 30-34, pg. 52).
Keefe et al. teach enzymatic ligation results in a natural phosphodiester linkage (e.g. lines 1-15, pg. 33). Keefe et al. teach chemical ligation introduces analogs of phosphodiester linkages, such as phosphoramide and phosphorothioate linkages (e.g. lines 5-9, pg. 34). 
Keefe et al. teach the functional groups that interact between the headpiece and adjacent DNA tags, such as a phosphate group at one terminus of the headpiece that binds with a hydroxyl group of the tag (e.g. lines 1-30, pg. 2) .
Therefore, as Keefe et al. teach providing a hairpin conjugate comprising a chemical compound, they render obvious the limitations: a method of producing an encoded chemical compound, said method comprising providing a conjugate comprising a component of a chemical compound and a hairpin oligonucleotide having a 3'-phosphate and a 5'-phosphate (e.g. Fig. 4C) as required by claim 1.
Furthermore, as Keefe et al. teach ligation of molecular tags to a hairpin conjugate comprising a chemical compound, Keefe et al. render obvious the limitation: contacting a hairpin conjugate with an oligonucleotide tag encoding the component of the chemical compound, the tag comprising a 3'- hydroxy on a second strand, to generate  phosphodiester linkages between the 5'-phosphate on the hairpin oligonucleotide and the 3'-hydroxyl on the  oligonucleotide tag, thereby producing an encoded chemical compound (e.g. Fig. 4E) as required by  in claim 1.
Keefe et al. make obvious the limitations: wherein said headpiece is indirectly connected to said component by a bifunctional spacer (e.g. small molecule attached by a linker as in Fig. 4C) as recited in claim 16.
Keefe et al. make obvious the limitations: wherein said headpiece is directly connected to said component (e.g. lines 1-29, pg. 6) as recited in claim 17.
Keefe et al. teach a preferred method of tagging DNA libraries comprising protecting the 3’ end of a hairpin conjugate to allow single-stranded ligation.
Keefe et al. also teach a method of tagging DNA libraries comprising attachment of oligonucleotide tags by chemical ligation (e.g. lines 1-29, pg. 6; lines 30-34, pg. 52). 
 Keefe et al. also teach double-stranded tags are known in the art (e.g. lines 25-26, pg. 7).
However, Keefe et al. does not expressly teach ligation of double-stranded tags to a hairpin conjugate, wherein the ligation occurs in the presence of cyanoimidazole and co-factors as required by claim 1. 
Regarding the requirement of ligation of double-stranded tags to a hairpin conjugate, wherein the ligation occurs in the presence of cyanoimidazole as required by claim 1:
Like Keefe et al., Rasmussen teaches generating DNA encoded libraries comprising linking bifunctional complexes, wherein each bifunctional encoded unit comprises a reactive molecular entity, i.e. a chemical compound, and an oligonucleotide identifier (e.g. para 0004-0012, pg. 1). 
Rasmussen also teaches linking double stranded oligonucleotide identifiers by chemical ligation (e.g. During Stage 1, the oligonucleotide identifiers may be linked … to the oligonucleotide portion of the nascent bi-functional molecule by enzymatic means,…or by chemical ligation as in para 0086,pg. 6-7; For both enzymatic and chemical ligation it is preferable that the DNA fragments to be ligated are on double-stranded form and with overhangs. In stage 1 synthesis, the identifier may be attached as a double stranded oligonucleotide …and likewise, the identifier of the nascent bi-functional molecule may be on double- …stranded form. The incoming oligonucleotide may be attached by ligation (chemical or enzymatic) of … two strands as in para 0088, pg. 7).
Rasmussen also teaches ligation comprising forming natural phosphodiester bonds using a cyanoimidazole (e.g. para 0087, pg. 7).
 Furthermore, Rasmussen teaches ligation comprising an oligonucleotide identifier and a hairpin nucleic acid structure by chemical ligation (e.g. para 0345, pg. 32).

It is also noted that Luebke et al. teach chemical ligation using cyanoimidazole comprises incubation with reactive end groups of nucleic acids in a ZnCl2 solution (e.g. Ligation Reactions section, Materials and Methods section, pg. 3006-3007; 2nd para, pg. 3008).

Furthermore, prior to the effective filing date of the claimed invention, Jacobson also teaches methods comprising joining nucleic acids by chemical ligation. Furthermore, Jacobson teaches double-stranded ligation by hybridization of 3’ and 5’ overhangs , i.e. sticky ends, of adjoining molecules promotes a template-directed chemical ligation (e.g. chemical ligation can be used to form a covalent linkage between a 5' terminus of a first nucleic acid end and a 3' terminus of a second nucleic acid end, wherein the first and second nucleic acid ends can be ends of a single nucleic acid or ends of separate nucleic acids... annealing between complementary 3' or 5' overhangs ( e.g., overhangs generated by restriction enzyme cleavage of a double-stranded nucleic acid) or between any combination of complementary nucleic acids that results in a 3' terminus being brought into close proximity with a 5' terminus ( e.g., the 3' and 5' termini are adjacent to each other when the nucleic acids are annealed to a complementary template nucleic acid) can promote a template-directed chemical ligation as in para 0116, pg. 17). 
Jacobson also teaches chemical ligation is mediated by cyanoimidazole (e.g. para 0117, pg. 17).
It is further noted that Kaufman teach an embodiment wherein sticky-end ligation of a hairpin structure with a double-stranded nucleic acid is known in the art (e.g. D shows an embodiment where a target nucleic acid fragment, in a set of fragments comprising a plurality of stick ends, is ligated to a partial duplex. D52 is produced by hybridizing and ligating a hairpin partial duplex (C49) to a target nucleic acid fragment (B46) as in para 0025, pg. 3-4; para 0121-0122, pg, 16; Fig. 3).

Therefore, as both Keefe et al. and Rasmussen teach methods of generating tagged encoded libraries, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Keefe et al. to include double-stranded ligation comprising linking bifunctional nucleic acid entities and double stranded identifier oligonucleotides by chemical ligation using cyanoimidazole to form natural phosphodiester linkages as taught by Rasmussen because this is a  particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of a method of producing an encoded compound.
Furthermore, as Rasmussen,  Luebke et al. and Jacobson all teach chemical ligation using cyanoimidazole, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Keefe and Rasmussen comprising generating tagged encoded libraries  comprising double-stranded ligation of oligonucleotide identifiers by chemical ligation using cyanoimidazole to form natural phosphodiester linkages and to include  cyanoimidazole-mediated ligation in a ZnCl2 solution, as taught by Luebke et al. and to include chemical ligation using cyanoimidazole comprising double stranded ligation comprising hybridization of adjacent overhangs as taught by Jacobson because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable outcome of  a method of cyanoimidazole-mediated chemical ligation.
Furthermore, as Keefe et al., Rasmussen and Kaufman teach ligation to hairpin structures, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Keefe et al., Rasmussen, Jacobson and Luebke et al.  comprising ligation of a DNA tag to a hairpin headpiece to include sticky-end ligation of a hairpin structure to a double stranded structure as taught by Kaufman because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of producing an encoded compound.
Therefore, the combined teachings of Keefe et al., Rasmussen, Luebke et al., Jacobson and Kaufman render obvious the limitations: a method of producing an encoded chemical compound, said method comprising: contacting a conjugate comprising a component of a chemical compound and a hairpin oligonucleotide having a 3'-phosphate and a 5'-phosphate, with cyanoimidazole in the presence of: (a)    a soluble Co2+, Mn2+, or Zn2+ source: and
(b)    a double-stranded oligonucleotide tag encoding the component of the chemical compound, the tag comprising a 5'-hydroxy on a first strand and a 3'- hydroxy on a second strand,
 to generate phosphodiester linkages between the 5'-phosphate on the hairpin oligonucleotide and the 3'-hydroxyl on the double-stranded oligonucleotide tag, and between the 3'-phosphate on the hairpin oligonucleotide and the 5'-hydroxyl on the double-stranded oligonucleotide tag, thereby producing an encoded chemical compound as required by claim 1.
Furthermore, the combined teachings of Keefe et al., Rasmussen, Luebke et al., Jacobson and Kaufman render obvious the limitations: a soluble Zn2+ source (i.e. Zn+2 in ZnCl2 solution) as recited in claim 14.
Furthermore, the combined teachings of Keefe et al., Rasmussen, Luebke et al., Jacobson and Kaufman render obvious the limitations: wherein said soluble Zn2+ source is ZnCl2 as recited in claim 15.
Furthermore, as the combined teachings of Keefe et al., Rasmussen, Luebke et al., Jacobson and Kaufman disclose a method comprising sticky- end ligation, they render obvious the limitations: wherein the hairpin oligonucleotide comprises at least one unhybridized nucleotide at the 5'-terminus or the 3'-terminus as recited in claim 23.
Furthermore, the combined teachings of Keefe et al., Rasmussen, Luebke et al., Jacobson and Kaufman render obvious the limitations: wherein the double-stranded oligonucleotide tag comprises at least one unhybridized nucleotide at the 5'-terminus or the 3'-terminus as recited in claim 24.

(2) Response to Arguments
1. Applicants argue that Keefe provides no motivation to modify methods for producing an encoded chemical compounds comprising single-stranded ligation.
This argument is not persuasive.
The teaching of Keefe is relied upon to show that methods comprising ligation of molecular tags to a hairpin conjugate comprising a chemical compound are known in the art. 
Furthermore, Keefe et al. teach a method of tagging DNA libraries comprising attachment of oligonucleotide tags by chemical ligation (e.g. lines 1-29, pg. 6; lines 30-34, pg. 52).  
 Regarding the requirement of providing double-stranded tags:
 See MPEP 2123.I.: “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.”
 And MPEP 2123.II.:
 “NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."
Therefore, although Keefe et al. disclose the merits of using single-stranded  tags over double-stranded tags, Keefe et al. also acknowledge that double-stranded headpieces and tags are known in the art(e.g. lines 25-26, pg. 7).
 Furthermore, like Keefe, Rasmussen et al. show that methods are known in the art for generating DNA encoded libraries comprising linking bifunctional complexes, wherein each bifunctional encoded unit comprises a chemical compound, and an oligonucleotide identifier (e.g. para 0004-0012, pg. 1).
Furthermore, the teaching of Rasmussen et al. teach linking double-stranded oligonucleotide identifiers by chemical ligation is known in the art (e.g. para 0086,pg. 6-7; the identifier may be attached as a double stranded oligonucleotide …and likewise, the identifier of the nascent bi-functional molecule may be on double- …stranded form. The incoming oligonucleotide may be attached by ligation (chemical or enzymatic) of … two strands as in para 0088, pg. 7). Rasmussen also teaches ligation comprising forming natural phosphodiester bonds using a cyanoimidazole (e.g. para 0087, pg. 7).
Rasmussen’s teaching of employing double-stranded tags in methods for generating DNA encoded libraries is strengthened by this art’s long standing recognition that a double-stranded oligonucleotide is more stable and less interactive with other molecules as compared to a single-stranded oligonucleotide (See, e.g. Freskgard et al. (US20060099592), para 0046-0047, pg. 5; cited as ref. DQ in IDS filed 27 August 2018).
Therefore, the teachings of both Keefe et al. and Rasmussen meet the limitations of the instant claims.
2. Applicants present arguments against the teaching of Rasmussen because Rasmussen et al. teach a different method for generating DNA encoded libraries as compared to the claimed method. Furthermore, Applicants argue that Rasmussen discusses both enzymatic and chemical ligation in general terms and does not expressly teach an embodiment of double-stranded chemical ligation of a hairpin oligonucleotide to a double-stranded oligonucleotide tag using a technique employing cyanoimidazole and a soluble Co2+, Mn2+, or Zn2+ source to produce an encoded chemical compound. 
 These arguments are not persuasive.

In response to applicant's argument regarding the differences between the method of Rasmussen and the claimed method, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed in the current rejections, the teachings of Rasmussen are combined with Keefe, Luebke, Jacobson and Kaufman to meet the requirements of claim 1.
Regarding the teaching of Rasmussen, Rasmussen et al. teach methods for generating DNA encoded libraries comprising linking double-stranded oligonucleotide identifiers by chemical ligation, wherein chemical ligation involves using a cyanoimidazole, are known in the art.
Furthermore, regarding Applicants argument that Rasmussen discusses chemical ligation in general terms: this argument is not persuasive. As Rasmussen et al. teach an embodiment wherein chemical ligation can be used to join an oligonucleotide identifier to a hairpin nucleic acid structure (e.g. para 0345), Rasmussen et al.  clearly acknowledge that such methods are known in the art. 
Furthermore, as both Keefe and Rasmussen teach methods for generating DNA encoded libraries, there is motivation to combine the teaching of Rasmussen with the teaching of Keefe. 
Furthermore, Rasmussen et al. teach ligation techniques using cyanoimidazole according to Luebke et al. (Nucleic acids research 20.12 (1992): 3005-3009) (e.g. Some of the more effective methods for forming natural phosphodiester bonds utilize activation of a phosphoryl group with CNBr, cyanoimidazole or water soluble carbodiimide, described in the following papers: … Luebke, K. J., Dervan, P. B. Nucl. Acids Res. (1992), 20, 3005-3009; Gao, H., et al., Bioconjugate Chem. (1994), 5, 445-453 as in para 0087,pg. 7). 
As discussed in the current rejections, this Luebke reference is cited to show that chemical ligation is known in the art  comprising using cyanoimidazole and incubating in a ZnCl2 solution (e.g. Ligation Reactions section, Materials and Methods section, pg. 3006-3007; 2nd para, pg. 3008). 
Regarding the arguments that Rasmussen does not teach double-stranded chemical ligation of a hairpin oligonucleotide to a double-stranded oligonucleotide tag by chemical ligation, the teaching of Rasmussen alone is not relied upon for this teaching.
The teachings of Jacobson and Kaufman are combined with the teachings of Keefe, Rasmussen and Luebke to meet this requirement.
3. Applicants argue that the teaching of Luebke provides no motivation to modify a single-stranded ligation.
This argument is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Furthermore, regarding the argument in reference to motivation to combine the teaching of Luebke et al.:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Rasmussen et al. cite the Luebke reference as a known method for employing cyanoimidazole for chemical ligation.
 Furthermore, Luebke et al. is applied to show that chemical ligation is known in the art comprising providing cyanoimidazole and a ZnCl2 solution (e.g. Ligation Reactions section, Materials and Methods section, pg. 3006-3007; 2nd para, pg. 3008).
Therefore, as Rasmussen et al. cite Luebke et al. for providing a known technique of chemical ligation using cyanoimidazole, there is motivation to modify the method of Keefe and Rasmussen  with the technique of cyanoimidazole-mediated ligation in a ZnCl2 solution, as taught by Luebke et al.
4. Applicants present arguments against the teachings of Jacobson and Kaufman because Jacobson and Kaufman teach general DNA techniques and are directed to fields unrelated to methods of producing encoded chemical compounds.
 These arguments are not persuasive.
Regarding the motivation to include the teachings of Jacobson and Kaufman: both Jacobson and Keefe teach methods of double-stranded ligation by hybridization of adjacent overhangs, i.e. sticky-end ligation.
Like Keefe and Rasmussen et al. and Luebke et al., Jacobson teaches methods comprising joining nucleic acids by chemical ligation. Jacobson also teaches chemical ligation is mediated by cyanoimidazole (e.g. para 0117, pg. 17).
Furthermore, Jacobson is applied to show that methods are known comprising double-stranded ligation by hybridization of 3’ and 5’ overhangs, i.e. sticky ends, of adjoining molecules that promote template-directed chemical ligation (e.g. para 0116, pg. 17).
Therefore, as Rasmussen,  Luebke et al. and Jacobson all teach chemical ligation using cyanoimidazole, there is motivation to modify  the method of Keefe and Rasmussen  comprising double-stranded ligation of oligonucleotide identifiers by chemical ligation using cyanoimidazole with the technique of cyanoimidazole-mediated ligation in a ZnCl2 solution, as taught by Luebke et al. and with the technique of chemical ligation using cyanoimidazole comprising double-stranded ligation comprising hybridization of adjacent overhangs as taught by Jacobson.
Furthermore, Kaufman is applied to show that sticky-end ligation between a hairpin structure and a double-stranded nucleic acid is known in the art.
Therefore, as Keefe et al., Rasmussen and Kaufman teach ligation to hairpin structures, there is motivation to modify the method of Keefe et al., Rasmussen et al, Luebke et al.  and Jacobson comprising double-stranded ligation of oligonucleotide identifiers by chemical ligation to a hairpin headpiece to include sticky-end ligation of a hairpin structure to a double stranded structure as taught by Kaufman.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAHANA S KAUP/Primary Examiner, Art Unit 1639                                                                                                                                                                                                        
Conferees:
/HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639 

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                        

                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.